Ford, Judge:
The appeals listed in schedule “A,” hereto attached and made a part hereof, have been submitted for decision upon a stipulation to the effect that the market value or price, at the time of exportation to the United States of the involved merchandise, at which such or similar merchandise was freely offered for sale to all purchasers in the principal markets of the country of exportation, in the usual wholesale quantities and in the ordinary course of trade, for consumption in the country of exportation, including all costs, charges, and expenses specified in section 402 of the Tariff Act of 1930, was in each instance the appraised value less any amount added to meet advances made by the appraiser in similar cases then pending on appeal, and that there was no higher export value.
Accepting this stipulation as a statement of fact, I find the proper dutiable foreign value for the merchandise cornered by said appeals to be the appraised value, less any amount added to meet advances made by the appraiser in similar cases then pending on appeal. Judgfnent will be rendered accordingly.